DETAILED ACTION
Formal Matters
Claims 1-7 are pending and under examination.

Priority
The instant application is a continuation of 16/121,894 filed on 9/5/2018, which claims priority from US provisional application 62/554,687 filed on 09/06/2017.

Information Disclosure Statement
	The information disclosure statement filed on 4/14/2021 has been considered by the examiner.  

Claim Objection
	Claim 6 is objected to for lacking a period at the end of the claim.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “1X to 6X”, “1X to 30X”, and “1C to 3C” in claims 1 and 6 are relative terms which renders the claim indefinite. The terms “1X to 6X”, “1X to 30X”, and “1C to 3C” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the X’s or C’s refer to dilutions, but without a starting concentration (e.g. wt%, w/v% or molarity), it cannot be determined what concentrations these refer to as one would be allowed to use virtually any starting concentration, which would result in numerous possible concentration ranges based on dilution factors.  For the purpose of compact prosecution if the prior art provides amounts each of these ingredients, those can be considered as such dilutions of the instant claims.  
Claims 2-5 and 7 are rejected as being dependent on indefinite claims without repairing the issue.
Claim 2 is indefinite for the recitation of “inactive oils” as the claim does not indicate in what way the oils would be inactive.  Oils are known to have various activities in moisturizing, scenting, antimicrobial effects, anti-inflammatory effects and others.  It is not clear in which way the listed oils would be considered inactive and how they are included in the composition to be inactive.   For the purpose of compact prosecution, if the prior art teaches one or more oils of the claim, it will read on the claim even if it is mentioned to have an activity.  
Claim 5 recites the limitations “the nose or upper respiratory tract" and “the nasal cavity” in the claim without a prior recitation of “a nose or upper respiratory tract” and “a nasal cavity”.  Even the claim indicates “an individual”, the specification does not use this term and not all “individuals” may be organisms that have noses, upper respiratory tracts and nasal cavities.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may refer to these as “a nose or upper respiratory tract of an individual”, then that would give antecedent basis to “the nasal cavity” later in the claim as “a nose” would have a nasal cavity.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rabasse US 20110212187.  
Rabasse teaches an antimicrobial composition comprising at least one silver source and other ingredients (abstract, paragraph 31 mentions silver compounds and metallic silver).  Rabasse teaches silver nitrate, silver chloride, silver oxide, silver iodide and other silver sources (claim 1 of Rabasse and paragraph 59, see examples 3-6, 10-13 and 19 with silver nitrate).  Rabasse teaches a composition with silver oxide (example 18).  Rabasse teaches aqueous solutions (claim 10 of Rabasse and paragraph 80).  Rabasse teaches fungal spore inhibiting compounds like polyols and others (claim 12 of Rabasse).  Rabasse teaches any acceptable topical pharmaceutical preparation (paragraphs 81 and 58).  Rabasse teaches the composition as a disinfectant, antimicrobial biocide, hygienic compound, algaecide, bactericide, antimicrobial pesticide, fungicide, nematocide, virucide, decontaminating or anti-biofouling compound in a ready to use formulation or a concentrated formulation to be diluted in water or an aqueous solution, emulsion or suspension (paragraph 80).  Rabasse teaches carriers for silver oxides like polysaccharides (paragraph 4).  Rabasse teaches peroxides like hydrogen peroxide and peroxy acids (paragraphs 60-79). Peroxides are known to be good for treating the sinuses (sinus infections).  Rabasse teaches ingredients like menthol and eugenol (example 22).  Although Rabasse provides a minor mention of gel as one optional form, it also allows for non-gel forms like solutions in its teachings.  Solutions by definition are homogenous mixtures.  A solution is an acceptable form to be delivered nasally. 
One of ordinary skill in the art at the time of instant filing would have combined silver nitrate with other silver compounds like silver oxide, silver chloride, or silver iodide and natural compounds that act to perform functions as indicated for the homeopathic compounds by the teachings of Rabasse.  Rabasse also provides for aqueous solutions that do not need to be gelled and would be in a form for nasal administration since it is in the form of a liquid.  Thus, there is a reasonable expectation of success in producing instantly claimed compositions by the teachings of Rabasse.  

Claims 4, 5, and 7 in addition to Claims 1, 3, and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rabasse US 20110212187 and Goldberg US 20030190288.  
Rabasse teaches the claims as discussed above.  Rabasse teaches its formulations are broad over a wide pH range (paragraphs 7 and 8). 
Rabasse does not teach glycerol, although it allows for polyols.  Rabasse does not teach nasal delivery.  
Goldberg teaches a therapeutic composition for a nasal spray that aids in the decongesting of nasal passages (abstract and paragraph 1).  Goldberg teaches a composition with sugar solution, saline, glycerin, water and preservative (abstract).  Goldberg teaches the formulation has a mucous thinning agent (claim 1 of Goldberg and other claims).  Goldberg teaches a formulation for a nasal spray (paragraphs 46-57).  Goldberg recognizes that mucous acts as a trap for bacteria and viruses (paragraphs 3 and 4). Goldberg teaches monosaccharides and disaccharides (paragraph 30).  
One of ordinary skill in the art at the time of instant filing would have utilized the formulation Rabasse with the additives of Goldberg in order to make suitable forms for nasal administration with the reasonable expectation of adding antimicrobial activity along with decongesting/anti-mucous activity in a form that is administrated nasally to the subject to treat both infections and mucous congestion associated with infectious diseases of the nasal passages and upper respiratory system.  

Claims 2, 4, 5 and 7 in addition to Claims 1, 3, and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rabasse US 20110212187 and Biedermann WO 2001/028552 (in applicant’s IDS).    
Rabasse teaches the claims as discussed above.
Rabasse does not teach glycerol/glycerin or the essential oils in claim 2.  Rabasse does not provide for intranasal spray delivery.
Biedermann teaches an antimicrobial composition with metal salts (abstract).  Biedermann teaches an intranasal spray (claims 6 and 7 of Biedermann).  Biedermann teaches metal salts include Ag (silver) salts and chlorides, iodides, nitrates and others (page 6).  Biedermann teaches that the carrier may be an aqueous solution or an alcohol based solution (page 7 regarding carriers and claim 2 of Biedermann).  Biedermann teaches moisturizing agents including various plant oils (page 10).  Biedermann teaches glycerin in antimicrobial compositions as an emollient (page 19).  Biedermann teaches natural antibacterial agents including various essential oils with mention of eucalyptus essential oil (page 22 and top of page 23).  Biedermann teaches various conditioning agents including sugars (page 38).  Biedermann teaches polysaccharides as thickening agents (page 39).  In examples of Biedermann such as examples 6-13, it is indicated adding silver nitrate in place of the ferric or copper salt (see pages 53-55).  
One of ordinary skill in the art at the time of instant filing would have included eucalyptus oil from Biedermann to increase the antimicrobial activity of the formulation, glycerin from Biedermann as an emollient and would have utilized the form of intranasal spray from Biedermann to treat microbial infections of nasal cavity and upper respiratory tract for the pharmaceutical compositions taught by Rabasse that are also for antimicrobial use.  There would be a reasonable expectation of success in providing a formulation with emollient and additional antimicrobial effects as well as using that formulation as an antimicrobial intranasal spray by the combined teachings of the prior art.  

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gillis US 2004/0131698.
	Gillis teaches using metal containing materials for treating conditions (abstract).  Gillis teaches treating bacterial conditions, microbial conditions and viral conditions (abstract).  Gillis teaches contacting an area of the subject with a nanocrystalline material that comprises a metal; and an element selected from the group consisting of oxygen, nitrogen, carbon, boron, sulfur, a halogen, phosphorous, silicon, hydrogen and combinations thereof (claim 1 of Gillis).  Gillis teaches respiratory conditions (claims 2-4 of Gillis) and teaches treating mucosal conditions (claim 11 of Gillis).  Gillis provides for a concentration of silver in a solution and teaches metal Ag and Ag ions (paragraph 26).  Gillis teaches spraying a solution of metal containing material for treating mucosal conditions (paragraph 49).  Gillis teaches solutions with water or solvent (paragraphs 86 and 87).  Gillis teaches alcohols as other solvents (paragraph 91).  Gillis teaches concentrations of the material from 0.01 wt% or more or 10 wt% or less (paragraphs 92 and 95).  Gillis teaches other agents that can be biologically active or biologically inactive (paragraph 97).  Gillis provides for solutions with silver nitrate in treating P aeruginosa (paragraphs 200 and 201).  Gillis provides for treating a bacterial infection of the lung with silver containing solutions by silver mists (a form that can be inhaled) (paragraphs 215-222, also examples 5 and 6).  Gillis teaches silver nitrate and silver oxide as metal containing materials of the invention (paragraph 31).  Gillis teaches treating asthma (paragraph 8); sinusitis (claim 4 of Gillis) and allergic rhinitis (paragraph 8).  Gillis provides for oils (paragraph 97).  Gillis teaches “the metal-containing materials are an antimicrobial material, an anti-biofilm, an antibacterial material, an anti-inflammatory material, an antifungal material, an antiviral material, an anti-autoimmune material, an anti-cancer material, a pro-apoptosis material, an anti-proliferative material” (paragraphs 33 and 38).  Gillis provides a number of different metal containing compounds with antimicrobial activity (paragraph 37).  Gillis provides for the nasal cavity and lungs as part of the respiratory system and contacting the nasal cavity with the composition (paragraphs 46 and 49).  Gillis teaches spray bottles or nebulizers and misters (paragraph 89), and thus, allows for sprayable forms.  
	Gillis provides for other bioactive agents, and thus, will provide agents for any conditions that it teaches for treating such as allergic rhinitis, sinusitis and asthma. Bioactive agents include natural agents with disease treating activities.  
	One of ordinary skill in the art at the time of instant filing would have provided a composition of silver nitrate and silver oxide and/or silver metal along with other agents for treatment of named conditions in an aqueous or aqueous/alcoholic solution in the form of a sprayable composition that can be administered nasally by the teachings of Gillis that provide for these teachings.  

Claims 2 and 3 in addition to Claim 1 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gillis US 2004/0131698 and Biedermann WO 2001/028552. 
Gillis teaches the claims as discussed above. Gillis is to treating bacterial and microbial conditions. 
Gillis does not teach essential oils of claim 2.  
Biedermann teaches an antimicrobial composition with metal salts (abstract).  Biedermann teaches an intranasal spray (claims 6 and 7 of Biedermann).  Biedermann teaches metal salts include Ag (silver) salts and chlorides, iodides, nitrates and others (page 6).  Biedermann teaches that the carrier may be an aqueous solution or an alcohol based solution (page 7 regarding carriers and claim 2 of Biedermann).  Biedermann teaches moisturizing agents including various plant oils (page 10).  Biedermann teaches glycerin in antimicrobial compositions as an emollient (page 19).  Biedermann teaches natural antibacterial agents including various essential oils with mention of eucalyptus essential oil (page 22 and top of page 23).  Biedermann teaches various conditioning agents including sugars (page 38).  Biedermann teaches polysaccharides as thickening agents (page 39).  In examples of Biedermann such as examples 6-13, it is indicated adding silver nitrate in place of the ferric or copper salt (see pages 53-55).  
One of ordinary skill in the art at the time of instant filing would have seen the additional natural antibacterial agents like eucalyptus essential oil and many other essential oils, sugar conditioning agents and polysaccharide agents as items that would be useful for metal ion containing aqueous solution compositions with antimicrobial agents as Biedermann provides for utility of these agents in antimicrobial solutions with metal ions and each reference provides for such solutions (see MPEP 2144.06).  There would have been a reasonable expectation of success in adding such agents to antimicrobial compositions and producing a useful antimicrobial solution.  Biedermann teaches a wide variety of different essential oils and plant oils as being useful antibacterial agents and moisturizing agents, and thus, would have sought any essential oils from various plant species.  
Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613